 1
                                                   THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE
 8
       UNITED STATES OF AMERICA,                   No. CR18-00016-TSZ
 9                                Plaintiff,       ORDER GRANTING MOTION FOR
                                                   EXTENSION OF TIME TO FILE REPLY
10     v.

11   CLYDE MCKNIGHT,

12                                Defendant.

13
            The Court, having received and reviewed Defendant’s Motion, docket no. 137, for
14
     Extension of Time to File Reply, and based on the other records and files in this matter,
15
     and good cause appearing,
16
            IT IS HEREBY ORDERED that Defendant’s Motion for Extension of Time to
17
     File Reply is GRANTED. Mr. McKnight has until Monday, December 17, 2018 to file
18   his Reply.
19                 DATED this 14th day of December, 2018.
20

21                                                      A
                                                        Thomas S. Zilly
22
                                                        United States District Judge
23

24




     ORDER GRANTING MOTION FOR EXTENSION OF                   LAW OFFICES OF JOHN HENRY BROWNE, P.S.
     TIME TO FILE REPLY - 1                                                   800 NORTON BUILDING
                                                                               801 SECOND AVENUE
                                                                          SEATTLE, WASHINGTON 98104
                                                                       (206) 388-0777 • FAX: (206) 388-0780
